Citation Nr: 0521798	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran's military history was determined as pre-World 
War II service with the Philippine Commonwealth Army from 
September to December 1941, beleaguered service from December 
1941 to April 1942, no casualty status from April 1942 to 
September 1943, missing from September 1943 to October 1945 
and regular Philippine Army service from October 1945 to 
February 1946.  The veteran died in May 1952.  The appellant 
is claiming benefits as the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which declined to find that the 
appellant had submitted new and material evidence to reopen 
her claim of service connection for the cause of the 
veteran's death.  

The Board remanded the claim in July 2004 for further 
development.  In August 2004, the Appeals Management Center 
(AMC) notified the appellant that it would be developing the 
appeal.  Most recently, in a Supplemental Statement of the 
Case issued in November 2004, the AMC determined that new and 
material evidence had not been received to reopen the 
previously denied claim of service connection for the cause 
of the veteran's death.  


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service-
connected for residuals of a shrapnel wound of the left 
(minor) scapular region, involving muscle group IV, with 
residual scar, evaluated as 10 percent disabling.

2.  In a rating decision in May 1958, the RO determined that 
the asserted causes of the veteran's death were not connected 
with service, nor was the service-connected disability a 
contributory cause of death.  That decision was not appealed, 
and therefore was final.

3.  The evidence received since the May 1958 rating decision 
is not new and material, does not relate to an unestablished 
fact necessary to substantiate the claim, is cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1958 rating decision wherein the RO denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C. § 3305 (1952 Supp. V); 
38 C.F.R. § 3.330 (1956); 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  Evidence received since the final May 1958 rating 
decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is not new 
and material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims for 
VA benefits.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The appellant's request to reopen her previously denied claim 
was received in August 2002.  In a December 2002 letter, the 
RO notified the appellant of the decision on her claim and 
what the evidence must show to establish her claim, and 
described new and material evidence needed to reopen the 
claim.  The appellant was also advised, by virtue of a June 
2003 statement of the case (SOC) issued during the pendency 
of this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate her claim for service 
connection for the cause of the veteran's death.  

After the Board remanded the claim in July 2004, the Appeals 
Management Center notified the appellant in August 2004, in 
essence, of the provisions of the VCAA and its potential 
effect on her claim.  The AMC apprised the appellant of what 
evidence was still needed to substantiate her claim and that 
new and material evidence had to be submitted, informed her 
whether she or VA had the burden of producing or obtaining 
that evidence or information, and advised her of the 
appropriate time period within which to submit any evidence 
or information.  She was also notified that, if she had any 
evidence in her possession that pertained to her claim, she 
should submit it to the AMC.

The notice properly conveyed the essence of the regulation.  
It complied with the three statutory notice elements, and was 
in compliance with the fourth notice element, as set forth in 
38 C.F.R. § 3.159(b)(1).  The letter gave notice of VA's 
desire to obtain additional information and evidence 
supporting and substantiating the claim.  The appellant was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The Board therefore believes 
that appropriate notice has been provided in this case.  See 
Mayfield, supra. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  The proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, the Board remand and a VCAA 
notification letter, afforded the appellant a meaningful 
opportunity to participate effectively in the processing of 
her claim, and essentially cured any error in the timing of 
notice.  All such notices provided by VA must be read in the 
context of prior, relatively contemporaneous communications 
from the agency of original jurisdiction.  See Mayfield, at 
125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim for service connection for 
cause of death has been obtained and associated with the 
claims file, and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

The Board notes that the appellant sent correspondence, with 
attachments, to the AMC in February 2005.  Although an SSOC 
was not prepared after evidence was received at the AMC and 
prior to recertification of the appeal to the Board, an SSOC 
was not needed in this instance, as the newly received 
material consists of duplicates of documents previously of 
record and a copy of a service record which is not relevant 
to the issue on appeal.  See 38 C.F.R. § 19.37 (2004).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The appellant filed a claim in April 1958 seeking 
compensation benefits based on the death of the veteran and 
stated the cause of death was PTB (pulmonary tuberculosis).  

The veteran's May 1952 death certificate indicates that the 
cause of death was beri beri, adult.  No contributory causes 
were listed.  A June 1952 certified copy of the death 
certificate signed by the Local Civil Registrar shows the 
cause of death as Beri-Beri, Adult.  

By rating decision in May 1958 the appellant was denied 
service connection for the cause of the veteran's death.  The 
RO noted that neither beri beri, adult, shown on the death 
certificate, nor pulmonary tuberculosis, as alleged by the 
claimant, was shown as due to a service-connected disease or 
injury.  The RO also determined that the service-connected 
disability was not a contributory cause.  The claimant was so 
notified, and she asked for a review of the evidence.  The RO 
did so, and notified the appellant in September 1958 that no 
change was warranted in the disallowance action on her claim.  
She did not initiate an appeal to the Board.  

Evidence of record at the time of the May 1958 denial 
included the veteran's claim received in August 1951, 
affidavits of fellow servicemen regarding the veteran's 
service and disabilities observed in service, the report of 
examination in February 1946 at the time of the veteran's 
separation from service and records pertaining to his 
service, an extract of an order in October 1951 showing that 
the veteran was found physically unfit for annual active duty 
training, testimony by the veteran presented at a hearing in 
April 1952, and an April 1952 application for hospital 
treatment for enlarged heart and anemia hypochromic, reported 
as starting in 1947.

In addition, a report of a VA examination in December 1951 
had shown both lungs to be clear, and that there was marked 
cardiac enlargement.  The RO noted there was no allegation or 
showing of PTB prior to the December 1951 examination, and 
that beri beri was not alleged at the December 1951 
examination.  A June 1952 certification from the Office of 
the Local Civil Registrar shows that the veteran died in May 
1952 from adult beri-beri.  

Evidence received after the final May 1958 decision included 
a November 1958 statement from Dr. A.L.R., to the effect that 
the veteran was hospitalized and treated for mitral 
insufficiency in May 1952.  After consideration, the RO 
confirmed and continued the denial in January 1959.   

After receipt in November 1960 of a letter from the appellant 
requesting that the claim be reconsidered, the RO notified 
her in November 1960 that a review of the veteran's records 
found no evidence to warrant a change in the disallowed 
status of her claim.  

In reply to a letter from the appellant questioning why 
pension benefits had been terminated, VA wrote in November 
1962 that she was informed in May 1958 that it had been 
determined that her husband's death was not due to his 
service.  Further, it was noted that there was no information 
on file that would warrant a change in the determination, and 
that there was also no indication that she was ever awarded 
pension by VA. 

In reply to an informal claim for death compensation received 
in January 1978, the RO wrote in February 1978 that the 
appellant had been advised on numerous occasions that she had 
no entitlement to death benefits because her husband's death 
was not due to his service.  

In June 2002 the appellant filed an informal claim, and she 
subsequently filed a formal claim in August 2002 for service 
connection for the cause of death.  She contends that her 
husband had related to her that he was suffering from a 
sickness that he got while on active service in the 
Commonwealth Army of the Philippines in the service of the 
U.S. Government, and was appealing a decision on his claim.  
Evidence submitted with her claim included certification from 
the City Civil Registrar that a true copy of certificate of 
marriage could not be furnished and the facts of the 
veteran's death appeared in the Register of Death, a copy of 
the November 1962 letter from VA notifying her of the 
determination that her husband's death was not due to his 
service, a March 1952 letter to the veteran regarding the 
date of a personal hearing, a copy of an October 1951 
postcard to the veteran advising him about his claim, a 
duplicate copy of the veteran's appeal dated in March 1952, 
and a March 1952 letter from a Municipal Mayor to the 
Director of Pangasinan Provincial Hospital requesting medical 
treatment for the veteran.  

In December 2002, the RO notified the appellant that the 
evidence submitted was not new and material, and the claim 
was not reopened.  

With her notice of disagreement received in February 2003, 
the appellant submitted a January 1976 certification of the 
death certificate, a copy of the death certificate, a joint 
affidavit to the marriage of the appellant and the veteran, a 
joint affidavit as to the appellant being the wife of the 
veteran, and a copy of a January 2003 certification of a 
processing affidavit dated in January 1946, showing that the 
veteran incurred a shrapnel wound in the left lower shoulder 
in January 1942.  

The appellant sent duplicate copies of the above described 
evidence directly to the Board, which then forwarded the 
evidence to the RO, where it was received in March 2003.  

In June 2003, the appellant submitted a duplicate copy of a 
January 2003 certification from the Office of the Adjutant 
General of the Armed Forces of the Philippines, with data 
regarding the veteran's military service, and a duplicate 
copy of a page of a processing affidavit dated in January 
1946 showing that the veteran had incurred a shrapnel wound 
in the left lower shoulder in January 1942.  She wrote in 
September 2004 that evidence had already been submitted 
regarding a shrapnel wound of the left scapular region.

III.  Pertinent legal criteria

A.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities when manifested to a compensable 
degree within the initial post-service year or other 
prescribed period.  38 C.F.R. §§ 3.307, 3.309(a).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The Board notes that the history of service 
of the veteran does not show that the veteran was a POW.  
Therefore, this case cannot be evaluated under 38 C.F.R. 
§ 3.307(d).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

B.  Finality and materiality

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen previously finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.156(a) (2003)).  As the appellant's current request to 
reopen was received after this date, the amended version of 
38 C.F.R. § 3.156 applies.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2004).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§ 5104, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  As noted above, effective 
August 29, 2001, changes were made to 38 C.F.R. § 3.156(a), 
which defines new and material evidence.  Under the amended 
provisions of 38 C.F.R. § 3.156(a), evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  See also Struck v. Brown, 9 Vet. App. 145, 
151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).


IV.  Analysis

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted or received to 
reopen the claim for service connection for cause of death.  
While the records regarding the veteran's hospitalization in 
May 1952, regarding his marriage to the appellant, and a 1962 
letter from VA notifying the appellant that her husband's 
death was not due to his service, constitute new evidence in 
that they were not of record at the time of the previous 
final decision, they are not material evidence because they 
do not bear directly and substantially on the issue at hand.  
In this regard, this evidence does not show that the adult 
beri beri and alleged PTB which caused the veteran's death 
were etiologically related to pathology or symptomatology 
incurred during service or the initial one-year period after 
service separation.  In addition, this evidence does not show 
that the service-connected disability of residuals of a 
shrapnel wound of the left shoulder was a contributory cause 
of the veteran's death.  

Furthermore, the only other additional evidence submitted by 
the appellant, consisting of certification from the City 
Civil Registrar regarding the facts of the veteran's death, a 
copy of the veteran's death certificate and evidence 
pertaining to a claim submitted by the veteran prior to his 
death, is duplicative of evidence already associated with the 
claims file and, therefore, is not new.  Duplicate statements 
or documents, by their very nature, may not be new and 
material.  38 C.F.R. § 3.156.  

The Board recognizes that the appellant sincerely believes 
that the veteran's death was due to disabilities related to 
his service.  However, the appellant is not deemed competent 
to offer evidence as to diagnosis, medical etiology, or 
causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In short, the Board finds that the evidence received 
subsequent to the May 1958 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for the cause of the veteran's death.  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


